             Case 2:20-cv-04459-ER Document 12 Filed 11/19/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOEL MUIR,                                     :
     Plaintiff,                                :
                                               :
        v.                                     :      CIVIL ACTION NO. 20-CV-4459
                                               :
JOHN E. WETZEL, et al.,                        :
     Defendants.                               :

                                              ORDER

        AND NOW, this 19th day of November, 2020, upon consideration of Plaintiff Joel

Muir’s Motions to Proceed In Forma Pauperis (ECF Nos. 7, 8), his Prisoner Trust Fund Account

Statement (ECF No. 9), and his pro se Complaint (ECF No. 1), it is ORDERED that:

        1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.      Joel Muir, # GB-3985, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Superintendent of SCI-Phoenix or other appropriate official to assess an initial filing fee of 20%

of the greater of (a) the average monthly deposits to Muir’s inmate account; or (b) the average

monthly balance in Muir’s inmate account for the six-month period immediately preceding the

filing of this case. The Superintendent or other appropriate official shall calculate, collect, and

forward the initial payment assessed pursuant to this Order to the Court with a reference to the

docket number for this case. In each succeeding month when the amount in Muir’s inmate trust

fund account exceeds $10.00, the Superintendent or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to

Muir’s inmate account until the fees are paid. Each payment shall refer to the docket number for

this case.
              Case 2:20-cv-04459-ER Document 12 Filed 11/19/20 Page 2 of 4




         3.      The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI-Phoenix.

         4.      The Complaint is DEEMED filed.

         5.      The Complaint is DISMISSED IN PART WITH PREJUDICE AND IN PART

WITHOUT PREJUDICE for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)

for the reasons stated in the Court’s Memorandum as follows:

                 a. All claims based on Muir’s filing of prison grievances are DISMISSED

                    WITH PREJUDICE;

                 b. All other claims are DISMISSED WITHOUT PREJUDICE.

         6.      Muir may file an amended complaint within thirty (30) days of the date of this

Order. Any amended complaint must identify all defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint and shall state

the basis for Muir’s claims against each defendant. The amended complaint shall be a complete

document that does not rely on the initial Complaint or other papers filed in this case to state a

claim. When drafting his amended complaint, Muir should be mindful of the Court’s reasons for

dismissing the claims in his initial Complaint as explained in the Court’s Memorandum. Upon

the filing of an amended complaint, the Clerk shall not make service until so ORDERED by the

Court.

         7.      The Clerk of Court is DIRECTED to send Muir a blank copy of the Court’s form

complaint for a prisoner filing a civil rights action bearing the above civil action number. Muir

may use this form to file his amended complaint if he chooses to do so. 1




1
 This form is available on the Court’s website at
http://www.paed.uscourts.gov/documents2/forms/forms-pro-se.
            Case 2:20-cv-04459-ER Document 12 Filed 11/19/20 Page 3 of 4




       8.      If Muir does not wish to amend his Complaint and instead intends to stand on

his Complaint as originally pled, he may file a notice with the Court within thirty (30) days of

the date of this Order stating that intent, at which time the Court will issue a final order

dismissing the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall

include the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir.

2019) (“If the plaintiff does not desire to amend, he may file an appropriate notice with the

district court asserting his intent to stand on the complaint, at which time an order to dismiss the

action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir.

1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the

district court did not abuse its discretion when it dismissed with prejudice the otherwise viable

claims . . . following plaintiffs’ decision not to replead those claims” when the district court

“expressly warned plaintiffs that failure to replead the remaining claims . . . would result in the

dismissal of those claims”).

       9.     If Muir fails to file any response to this Order, the Court will conclude that

Muir intends to stand on his Complaint and will issue a final order dismissing this case. 2 See

Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be



2
 The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend his complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a
plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc.,
292 F.R.D. 171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the
          Case 2:20-cv-04459-ER Document 12 Filed 11/19/20 Page 4 of 4




inferred from inaction after issuance of an order directing him to take action to cure a defective

complaint).

                                              BY THE COURT:

                                              /s/ Eduardo C. Robreno
                                              EDUARDO C. ROBRENO, J.




six Poulis factors in cases where a party willfully abandons her case or otherwise makes
adjudication of the matter impossible.” (citing cases)).
